Citation Nr: 1521255	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-24 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred from January 15, 2010 to January 19, 2010, at Glens Falls Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Albany, New York.  Jurisdiction of the case was subsequently transferred to the VAMC in Canandaigua, New York.


REMAND

The Veteran is seeking payment or reimbursement of private medical expenses incurred from January 15, 2010 to January 19, 2010, at Glens Falls Hospital in Glens Falls, New York.

A January 2010 discharge report from Glens Falls Hospital noted that the Veteran had been admitted with a five-day history of nausea, vomiting, and loose bowels.  The report also noted that he had become progressively weak and had difficulty ambulating.  Following five days of treatment, he was discharged from the hospital with final diagnoses of dehydration; diarrheal illness, rule out secondary to proctitis; chronic hepatitis C with portal hypertension; esophageal varices; and gastroesophageal reflux disease.  

In his April 2015 notice of disagreement, the Veteran indicated that he previously sought treatment for these conditions for more than a year, without improvement, from the VAMC in Glens Falls, New York.  The Veteran stated that this included treatment received two days prior to the hospitalization at issue in this matter.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, an attempt to obtain these records must be made. See 38 C.F.R. § 3.159(c)(1) (2014)

Accordingly, this case is remanded for the following actions:

1.  Appropriate development must be undertaken to obtain any outstanding records pertinent to the issue on appeal.  This must include a request for the Veteran to submit or identify sources of any additional pertinent evidence in support of his claim.  It must also include an attempt to obtain the Veteran's treatment records from January 15, 2008 to January 15, 2010, from the VAMC in Glens Falls, New York.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

